                                                         Case 8:15-cv-02034-JVS-JCG Document 1228 Filed 09/09/21 Page 1 of 2 Page ID
                                                                                         #:86329


                                                           1 CALLAHAN & BLAINE, APLC
                                                             Edward Susolik (SBN 151081)
                                                           2 Esusolik@callahan-law.com
                                                             David J. Darnell (SBN 210166)
                                                           3 Ddarnell@callahan-law.com
                                                             James M. Sabovich (SBN 218488)
                                                           4 JSabovich@callahan-law.com
                                                             3 Hutton Centre Drive, Ninth Floor
                                                           5 Santa Ana, California 92707
                                                             Telephone: (714) 241-4444
                                                           6 Facsimile: (714) 241-4445
                                                           7 Attorneys for Defendants NEWPORT TRIAL GROUP,
                                                             and SCOTT J. FERRELL
                                                           8
                                                           9                     UNITED STATES DISTRICT COURT
                                                         10                     CENTRAL DISTRICT OF CALIFORNIA
                                                         11                              SOUTHERN DIVISION
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 NATURAL IMMUNOGENICS                   CASE NO. 8:15-cv-02034-JVS-JCG
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE




                                                            CORP., a Florida corporation,          JAMS NO. 1220055347
                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13
                                                                              Plaintiff,
                                                         14
                                                                 v.                                ORDER GRANTING JOINT
                                                         15                                        STIPULATION REGARDING REPLY
                                                            NEWPORT TRIAL GROUP, et                DEADLINE FOR PRE-TRIAL MOTIONS
                                                         16 al.,                                   IN DOCKETS 1171-1186 AND 1192
                                                         17                     Defendants.
                                                         18                                        Special Master: Hon. Andrew Guilford
                                                                                                   Judge:          Hon. James V. Selna
                                                         19
                                                         20                                        Complaint Filed: December 7, 2015
                                                                                                   Trial Date:      To be determined
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28


                                                                                              [PROPOSED] ORDER
                                                         Case 8:15-cv-02034-JVS-JCG Document 1228 Filed 09/09/21 Page 2 of 2 Page ID
                                                                                         #:86330


                                                           1        All parties, by and through counsel of record, submitted a Joint Stipulation
                                                           2 requesting that this Court issue an Order for a short extension of the filing deadline
                                                           3 for reply briefs on the pre-trial motions in Dockets 1171-1186 and 1192. Having
                                                           4 considered the Joint Stipulation and for good cause shown, IT IS HEREBY
                                                           5 ORDERED that:
                                                           6             The replies in support of the pre-trial motions filed as Dockets 1171-
                                                           7               1186 and 1192 shall be due on September 22, 2021.
                                                           8
                                                           9        IT IS SO ORDERED.
                                                         10
                                                         11 Dated: September 09, 2021               _______________________________
                                                                                                         Honorable James V. Selna
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                                              United States District Judge
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                                                                         Central District of California
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                                   -1-
                                                                                             [PROPOSED] ORDER
